(Por la corte, a propuesta del
Juez Asociado Señor Hutchison.)
Examinados los autos, y apareciendo que los demandados apelantes, si bien excepcionaron la demanda en el pleito principal, luego retiraron su excepción previa, se allanaron a a dicba demanda y pidieron que se dictara sentencia en su contra, el tribunal resuelve modificar, como por la presente modifica, la orden apelada, rebajando la partida de honora-rios de abogado a la suma de $25, y condenando a los dichos demandados únicamente al pago de la cantidad de $42.50 como importe total de costas y honorarios de abogado, y así modificada se confirma la orden apelada que dictó la Corte de Distrito de Mayagüez con-fecha 7 de febrero de 1930 en el caso de epígrafe.